UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8612


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GLORIA DALE WILKERSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00058-WLO-2)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Norman Cochran, Eric David Placke, Assistant Federal
Public Defenders, Greensboro, North Carolina, for Appellant.
Patrick Auld, David Paul Folmar, Jr., Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gloria   Dale   Wilkerson       appeals   the    district    court’s

order denying her motion to modify her sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible    error.        Accordingly,     we   deny    Wilkerson’s

motion for appointment of counsel and affirm for the reasons

stated by the district court.             See United States v. Wilkerson,

No. 1:06-cr-00058-WLO-2 (M.D.N.C. Dec. 16, 2008).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials      before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2